DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1, line 11 (last line), there is a period missing (since claim 1, line 10 has been amended, it is not clear if there are one or more words missing in claim 1, line 11 after the word “unit”).
             In claim 2, lines 1-2, the expression “the end part of the nozzle unit” does not have clear and proper antecedent basis in the claims.
             In claim 7, line 11 (last line), there is a period missing (since claim 7, line 10 has been amended, it is not clear if there are one or more words missing in claim 7, line 11 after the word “unit”).
             In claim 9: line 1, the term “yarb” is confusing and unclear (it appears that this term should be - - yarn - -; see the claims submitted on 02 September 2020); line 16 (last line), there is a period missing (since claim 9, line 15 has been amended, it is not clear if there are one or more words missing in claim 9, line 16 after the word “unit”).
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a spinning pack, a yarn manufacturing apparatus or a yarn manufacturing method wherein a heating unit contacts with an outer side of a nozzle unit and is disposed on the outer side of the nozzle unit (as recited in independent claims 1, 7 and 9).
Response to Arguments
Applicant’s arguments, see pages 8-13 of the reply, filed on 15 October 2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. §103 has been withdrawn. 
Applicant's arguments filed on 15 October 2022 with respect to the rejection of claim 2 under 35 U.S.C. §112(b) have been fully considered but they are not persuasive. The Examiner notes that claims 2, 3 and 5 have not been amended, claims 14, 15 and 18 have been canceled by Applicant and there is no claim 19 currently pending.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742